OFFICE ACTION
Allowance Subject Matter
1.	Claims 1 and 28-48 are allowed Following is the Examiner’s statement of reason for allowance:
The closest prior art, U.S. Patent No. 7,438,980 to Yeh et al discloses a compound having a structure of formula [cols. 3-4 & 27-28], wherein M is Ir, m is 1-3, n is 0-3 [col. 3], and m+n=3 [col. 4], A is a C3-20 cycloalkyl or C3-20 heterocyclic ring containing N, and C is an acetyl acetone group [col. 4] in which E is hydrogen [col. 4], D and F are isopropyl alkyl [col. 13].  In an example, Yeh discloses that the organometallic complex has the following formula [col. 6] and C is [col. 13], and therefore, the formula of paragraph [col. 4] simplifies to the following structure.  Yeh further discloses E can be hydrogen [col. 13], and each of D and F is sec-butyl [col. 13] that has a structure.  Therefore, the formula immediately above reads on instant claimed formula I, in which each of X5-X8 each being C, X2 being N, at least one X (X2) being N, R1-R4 being alkyl and at least one of R1-R4 has at least 2 C-atoms (in the case of sec-butyl that has a structure [col. 13], each of R5-R8 being hydrogen, R7 or R8 represent no-substitution, n (in the above formula it is represented by m) is or 2 (see example 1 and col. 4, in which n=m is 2).  However, claims as amended requires when the compound has a structure of Formula I, at least one of the following is true: (i) X2 is C, or (ii) R6 is independently selected from group consisting of alkyl, cycloalkyl and combinations thereof, not taught by Yeh, alone or in combination with other reference(s).  Yeh also fails to disclose the compound represented by formula II or III.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 04, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815